DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to correspondence received 01/28/2021. Claims 1-30 are pending.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 20-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Holloway US  20190138560, further in view of Kneckt US 2018/0375952 and Nirantar US 2018/0042067.
Regarding claim 1, Holloway teaches a method for fetching a content over the Internet by a web browser in a client device using a group of devices, the content is stored in a web server and is identified by a Uniform Resource Locator (URL), the method comprising: identifying, by the client device, a URL request by the web browser; 
["Sometime after the DNS resolution is complete and the client device 110A learns the IP address that points to example.com (which is the IP address of the proxy server 120), the client device 110A makes the request 154 (e.g., an HTTP GET request, an HTTP POST request, other HTTP request method, or other request for an action to be performed on an identified resource belonging to an origin server), which is transmitted to the proxy server 120. The proxy server 120 analyzes the request at operation 164 and determines a set of one or more request related actions to perform based on the results of the analyzing." ¶54]

fetching N times, wherein N>1 , by the client device, a first response, until the first response is determined to be a proper response, 
[“ As another example of the response 162, if the proxy server 120 determines that the requested content is available in the cache 122 through the request and receive content operation 160, the response 162 may include the requested content. The cache 122 may include a general purpose cache and a separate special purpose cache. ", ¶68]

Holloway teaches the use of proxy to fetch content on behalf of client but does not explicitly teach selection of the proxy, thus Holloway does not teach wherein each one of the N times fetchings comprises: selecting, by the client device, a device from the group.  Kneckt teaches a system for optimizing client requests. Kneckt teaches wherein each one of the N times fetchings comprises: selecting, by the client device, a device from the group; (http request can be routed to selected  POP i.e.  proxy for handling the request, ¶s 88, 112 ); 
["For example, in some embodiments, there are multiple point of presences (PoPs). A PoP is a collection of networking equipment (e.g., authoritative name servers and proxy servers) that are geographically distributed to decrease the distance between requesting client devices and content. The authoritative name servers have the same anycast IP address and the proxy servers have the same anycast IP address.", ¶88]
["In one embodiment, the far end PoP can be selected by a user of the cloud based service that is the owner or administrator of the domain of the requested resource through a user interface of the cloud proxy service. In another embodiments, the far end PoP may be automatically selected based on its geographic location (e.g., closer to the origin server hosting the resource, etc.). In another embodiment, the selection of the far end PoP may be based on measures of response latency of various PoPs. For example, the response latency from each one of multiple PoPs to an origin server can be measured and based on these measures, the PoP providing the best response times is selected. ", ¶112]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway with selection of a proxy as taught by Kneckt. The reason for this modification would be to identify proxy that’s based on geographical location or other parameters performs as a more efficient proxy in handling request for the client(closer to the client see ¶108 KNeckt).	
The combination of Holloway/Kneckt has been discussed above Holloway further teaches  sending, by the client device to the selected device, the URL request
["Sometime after the DNS resolution is complete and the client device 110A learns the IP address that points to example.com (which is the IP address of the proxy server 120), the client device 110A makes the request 154 (e.g., an HTTP GET request, an HTTP POST request, other HTTP request method, or other request for an action to be performed on an identified resource belonging to an origin server), which is transmitted to the proxy server 120. The proxy server 120 analyzes the request at operation 164 and determines a set of one or more request related actions to perform based on the results of the analyzing. ", ¶54]

receiving, by the client device from the selected device, the first response in response to the sending of the URL request; 
[" As another example of the response 162, if the proxy server 120 determines that the requested content is available in the cache 122 through the request and receive content operation 160, the response 162 may include the requested content. The cache 122 may include a general purpose cache and a separate special purpose cache. ", ¶68]

and checking by the client device for determining whether the first response is a proper response that comprises the content(depending on the code that can be cached or received directly from origin server  response is from proxy’s cache or from origin server is returned, this can be the content i.e. 200 code  or error message as appropriate 4xx, 5xx 3xx codes, ¶s87, 92,102); 

responsive to determining that the first response is a proper response, using, by the web browser, the content( the browser would inherently display the content or error message as appropriate, ¶87, 92, 102); 
and responsive to determining that the first response is not a proper response, returning an error message to the web browser( the browser would inherently display the content or error message as appropriate, ¶87, 92, 102), 
[" The origin servers 130A-L respond to the request 156 as if the request was being transmitted from a client device directly. The response 158 (e.g., an HTTP response) may include the requested content, an error code indicating that the content cannot be found (e.g., an HTTP response status code 404 error), an error code indicating an problem with the origin server (e.g., an HTTP response status code 5XX error) or other response code. ", ¶87] 
[" As another example of adding content to a requested resource, in some embodiments the proxy server 120 adds and/or changes advertisements to the response 162.", ¶92]
[" If the response and resource analyzer 255 determines that the response includes a server error (e.g., the HTTP status code is a 4XX error, a 5XX error, a timeout, a failure of DNS resolution, or content returns that indicate that the server is offline (e.g., database error or other known error pages)), then the server error module 265 is called. The server error module 265 causes the response 162 to include a cached copy of the requested resource (if available). If a cached copy is not available, the server error module 265 includes in the response 162 the error message. In some embodiments, the server error module 265 adds a script to the cached content (e.g., if the content is an HTML page) that automatically requests the proxy server 120 to ping the origin server periodically to determine whether the origin server is online. The server error module 265 may also set an offline browsing cookie for the visitor such that if a subsequent request is received from the visitor with the offline browsing cookie, the cached version of the requested content will be served instead of querying the origin server. ", ¶102]

wherein N is equal to, or more than, 1, 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, or 100(fetch is performs at least once see fig 1).
	The combination does not explicitly teach fetching N times, wherein N>1 by the client device, a first response, until the first response is determined to be a proper response. Nirantar teaches a system for a distributed proxy for efficient requesting of data on a wireless network. Nirantar teaches fetching N times, wherein N>1 by the client device, a first response, until the first response is determined to be a proper response.
["Different applications or background request types can exhibit different behavior in response to delay in receiving a response to a background request. One application may time out and close the socket when a response to a given type of background request is not received within a given time (e.g., 15 seconds), while another may retry the same background request multiple times before finally timing out (e.g., retry the background request every 30 seconds, 45 seconds and 1 minute and then time out when no response is received after the fourth attempt). ", ¶202]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway/Kneckt with retrying the fetching of data more than one time as taught by Nirantar. The reason for this modification would be to use well known retry methods that execute more than one retry before a timeout occurs that triggers a non-response or request failed response message.
	
Regarding claim 2, Holloway teaches wherein the communication over the Internet between the client device and the selected device is based on, uses, or is compatible with, 
["The origin servers 130A-L are computing devices that serve network resources (e.g., HTML pages, images, word processing documents, PDF files, movie files, music files, or other computer files). The origin servers 130A-L respond to requests for network resources (e.g., from an HTTP request, FTP request, telnet request, etc.). Although not illustrated in FIG. 1, it should be understood that the network resources of the origin servers 130A-L may be stored separately from the device that responds to the requests. ", ¶44]
["The proxy server 120 is a computing device that is situated between the client devices 110A-I and the origin servers 130A-L and provides many of the features of the service. Certain network traffic passes through the proxy server 120 (traffic sent from the client devices 110A-I and/or traffic sent from the origin servers 130A-L). Based on at least in part on this traffic, the proxy server 120 provides a set of one or more services for the benefit of the customers and/or users of the client devices 110A-I. For example, the proxy server 120 may provide one or more of the following services: participation in a content delivery network by providing cached files of the origin servers 130A-L (e.g., through the cache 122); providing cached copies of files (if available) of the origin servers 130A-L during periods when they are offline (e.g., through the cache 122); restricting access to the origin servers 130A-L (which may be based on a set of one or more factors such as the characteristics of the requester, the type of request, and the content of the request); scanning the traffic (sent from a client device 110 and/or sent from an origin servers 130) for vulnerabilities (e.g., virus, worm, etc.) and acting accordingly (e.g., blocking the request, alerting the sender and/or receiver of the vulnerability, throttling the connection to slow down the request, etc.); and modifying the content of the request and/or the reply (which may be based on a set of one or more factors such as the content of the request, the content of the reply, and the characteristics of the requester). ", ¶45]

Regarding claim 3, Holloway teaches wherein the checking of the response comprises identifying and checking a HTT'P status code that is received by the client device in response to the sending of the URL request.
[" The origin servers 130A-L respond to the request 156 as if the request was being transmitted from a client device directly. The response 158 (e.g., an HTTP response) may include the requested content, an error code indicating that the content cannot be found (e.g., an HTTP response status code 404 error), an error code indicating an problem with the origin server (e.g., an HTTP response status code 5XX error) or other response code. ", ¶87] 

Regarding claim 4, Holloway teaches wherein the first response is determined as a proper response responsive to a status code of 2xx(200 ok code is inherent in any request where content is returned), and wherein the response is determined as not being a proper response responsive to a status code of 4xx or 5xx( such codes are inherent in any request performed using http ).
[" The origin servers 130A-L respond to the request 156 as if the request was being transmitted from a client device directly. The response 158 (e.g., an HTTP response) may include the requested content, an error code indicating that the content cannot be found (e.g., an HTTP response status code 404 error), an error code indicating an problem with the origin server (e.g., an HTTP response status code 5XX error) or other response code. ", ¶87] 

Regarding claim 5, Holloway teaches further comprising, by one of, or each of, the selected devices: receiving, by the selected device from the client device, the URL request, in response to the sending by the client device of the URL request;
["Sometime after the DNS resolution is complete and the client device 110A learns the IP address that points to example.com (which is the IP address of the proxy server 120), the client device 110A makes the request 154 (e.g., an HTTP GET request, an HTTP POST request, other HTTP request method, or other request for an action to be performed on an identified resource belonging to an origin server), which is transmitted to the proxy server 120. The proxy server 120 analyzes the request at operation 164 and determines a set of one or more request related actions to perform based on the results of the analyzing." ¶54]


 fetching M times, wherein M>1 or M=1, by the selected device from the web server, a second response, until the second response is determined to be a proper response, 
[“ As another example of the response 162, if the proxy server 120 determines that the requested content is available in the cache 122 through the request and receive content operation 160, the response 162 may include the requested content. The cache 122 may include a general purpose cache and a separate special purpose cache. ", ¶68]


["Sometime after the DNS resolution is complete and the client device 110A learns the IP address that points to example.com (which is the IP address of the proxy server 120), the client device 110A makes the request 154 (e.g., an HTTP GET request, an HTTP POST request, other HTTP request method, or other request for an action to be performed on an identified resource belonging to an origin server), which is transmitted to the proxy server 120. The proxy server 120 analyzes the request at operation 164 and determines a set of one or more request related actions to perform based on the results of the analyzing. ", ¶54]


receiving, by the selected device from the web server, the second response in response to the sending of the URL request to the web server;
[" As another example of the response 162, if the proxy server 120 determines that the requested content is available in the cache 122 through the request and receive content operation 160, the response 162 may include the requested content. The cache 122 may include a general purpose cache and a separate special purpose cache. ", ¶68]

 and checking and determining whether the second response is a proper response that comprises the content; responsive to determining that the second response is a proper response(depending on the code that can be cached or received directly from origin server  response is from proxy’s cache or from origin server is returned, this can be the content i.e. 200 code  or error message as appropriate 4xx, 5xx 3xx codes, ¶s87, 92,102)
sending, by the selected device to the client device, the content; and responsive to determining that the first response is not a proper response, sending, by the selected device to the client device, an additional error message( the browser would inherently display the content or error message as appropriate, ¶87, 92, 102), 
wherein the additional error message is determined as not a proper response( the browser would inherently display the content or error message as appropriate, ¶87, 92, 102)
[" The origin servers 130A-L respond to the request 156 as if the request was being transmitted from a client device directly. The response 158 (e.g., an HTTP response) may include the requested content, an error code indicating that the content cannot be found (e.g., an HTTP response status code 404 error), an error code indicating an problem with the origin server (e.g., an HTTP response status code 5XX error) or other response code. ", ¶87] 
[" As another example of adding content to a requested resource, in some embodiments the proxy server 120 adds and/or changes advertisements to the response 162.", ¶92]
[" If the response and resource analyzer 255 determines that the response includes a server error (e.g., the HTTP status code is a 4XX error, a 5XX error, a timeout, a failure of DNS resolution, or content returns that indicate that the server is offline (e.g., database error or other known error pages)), then the server error module 265 is called. The server error module 265 causes the response 162 to include a cached copy of the requested resource (if available). If a cached copy is not available, the server error module 265 includes in the response 162 the error message. In some embodiments, the server error module 265 adds a script to the cached content (e.g., if the content is an HTML page) that automatically requests the proxy server 120 to ping the origin server periodically to determine whether the origin server is online. The server error module 265 may also set an offline browsing cookie for the visitor such that if a subsequent request is received from the visitor with the offline browsing cookie, the cached version of the requested content will be served instead of querying the origin server. ", ¶102]

, and wherein M is equal to, or more than, 1, 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, or 100, or wherein M is less than 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, 100, 150, or 200(fetch is performs at least once see fig 1).
Regarding claim 6, Holloway teaches wherein the response is determined as not being a proper response responsive to a status code of HTTP 404 error message.
[" The origin servers 130A-L respond to the request 156 as if the request was being transmitted from a client device directly. The response 158 (e.g., an HTTP response) may include the requested content, an error code indicating that the content cannot be found (e.g., an HTTP response status code 404 error), an error code indicating an problem with the origin server (e.g., an HTTP response status code 5XX error) or other response code. ", ¶87] 

Regarding claim 7, Holloway teaches wherein the checking of the response comprises using a timeout mechanism, wherein the response is determined as not being a proper response in response to not receiving a proper response after elapsed defined time period after an initiation of the fetching.
["If the response and resource analyzer 255 determines that the response includes a server error (e.g., the HTTP status code is a 4XX error, a 5XX error, a timeout, a failure of DNS resolution, or content returns that indicate that the server is offline (e.g., database error or other known error pages)), then the server error module 265 is called. The server error module 265 causes the response 162 to include a cached copy of the requested resource (if available). ", ¶102]

Regarding claim 8, Holloway teaches wherein the checking if an URL redirection is identified, and wherein the response is determined as not being a proper response in response to detecting the URL redirection, and wherein the URL redirection is identified by checking that an HTTP status code received is 3xx Redirection.
["As another example of the response 162, if the proxy server 120 determines that the request 154 should be redirected directly to the origin server 130A (e.g., the type of the requested content is not supported to flow through the proxy server 120 and/or if the size of the requested content is above a threshold), the response 162 indicates a redirection that points to an IP address of the origin server 130A (e.g., an HTTP response status code 301, 302, 303, 305, 307, or other redirection status code that indicates a redirection to a subdomain whose IP address points directly to the origin server 130A, or a page with a meta redirect and/or a script instructing the client network application to load a page to the subdomain whose IP address points directly to the origin server 130A). After receiving a redirection response, the client device 110A makes the redirected request 170 directly requests to the origin server 130A. The origin server 130A directly responds to the request 170 with the direct response 172. ", ¶67]

Regarding claim 9, Holloway teaches for use with a criterion, wherein the checking of the response comprises verifying if the content received satisfy the criterion, and wherein the criterion relates to a feature, characteristic, or type, of the received content, or wherein the criterion comprises a value, and the response is determined as not being a proper response in response to comparing the content feature, characteristic, or type, to the value.
[" determines whether the request is malformed; determines the type and/or size of the requested content; determines whether the origin server is offline; and determines whether the requested content is available in cache. Based on the results of the analyzing, the proxy server takes appropriate request related actions. For example, the proxy server may respond to the request locally (e.g., by blocking the request, displaying an indication that the visitor may be infected with a virus, worm, or other vulnerability, serving cached content, etc.) and may transmit the request to the appropriate origin server for processing. ", ¶38]

Regarding claim 10 Kneckt teaches wherein more than 2 fetchings are performed, and wherein the same device from the group is selected for all the fetchings, or wherein more than 2 fetchings are performed, and wherein distinct devices are selected from the group for all the fetchings(proxy are selected based on latency or other considerations this means that the selected proxy can be the same or different. For example a forst POP, ie. proxy can be selected based on URL of content server which may redirect the request to another server which may utilize a proxy server closer to the redirected server, ¶112)
["In one embodiment, the far end PoP can be selected by a user of the cloud based service that is the owner or administrator of the domain of the requested resource through a user interface of the cloud proxy service. In another embodiments, the far end PoP may be automatically selected based on its geographic location (e.g., closer to the origin server hosting the resource, etc.). In another embodiment, the selection of the far end PoP may be based on measures of response latency of various PoPs. For example, the response latency from each one of multiple PoPs to an origin server can be measured and based on these measures, the PoP providing the best response times is selected. ", ¶112]

Regarding claim 11, Holloway teaches wherein each of the devices in the group is addressable by a respective IP address, and for use with a list that comprises the IP addresses of all the devices in the group, wherein the selecting of a device from the group comprises, or consists of, selecting the respective IP address of the selected device.
["The service server 125 maintains an event log data structure 126, which stores the events of the proxy servers. The service server 125 sorts the logs in order to retrieve multiple requests that constitute a single session by any particular visitor, even if the visitor's requests were made to multiple proxy servers. Customers of the service can access the service server 125 to view data reports such as such as a list of IP addresses that have visited one of their website(s) protected by the service, average time between page loads of particular IP address, whether a particular visitor downloads all the resources of a web page or just the HTML, etc.", ¶49]

Regarding claim 12, Holloway teaches wherein at least one of, or each one of, the devices in the group is a client device that is housed in a single enclosure that is a hand-held enclosure or a portable enclosure, wherein at least one of, or each one of, the devices in the group is a client device that is integrated in part or entirely in an appliance, or wherein at least one of, or each one of, the devices in the group consists of, comprises, is integrated with, or is part of, a wearable device that is wearable on a person.
[" The client devices 110A-I are computing devices (e.g., laptops, workstations, smartphones, palm tops, mobile phones, tablets, gaming systems, set-top boxes, etc.) that are capable of accessing network resources (e.g., they include software such as web browsers that are capable of accessing network resources). Users at the client devices 110A-I request network resources (e.g., HTML pages, images, word processing documents, PDF files, movie files, music files, or other computer files) through a client network application such as a web browser or other application (e.g., FTP client, SSH client, Telnet client, etc.).", ¶43]

Regarding claim 13, Holloway teaches wherein at least one of, or each one of, the devices in the group is a client device that is operative for storing, operating, or using an operating system or a mobile operating system.
[“For example, the visitor fingerprint is created based on one or more of the following: whether the client network application loads images; whether the client network application executes JavaScript; the type of network application (e.g., browser name and version); the operating system running the client network application;”, ¶74]

Regarding claim 14, Kneckt teaches wherein the selection is based on, or uses, random selection(proxy are selected based on latency or other considerations this means that the selected proxy best to use because of geographic location, ¶112)
["In one embodiment, the far end PoP can be selected by a user of the cloud based service that is the owner or administrator of the domain of the requested resource through a user interface of the cloud proxy service. In another embodiments, the far end PoP may be automatically selected based on its geographic location (e.g., closer to the origin server hosting the resource, etc.). In another embodiment, the selection of the far end PoP may be based on measures of response latency of various PoPs. For example, the response latency from each one of multiple PoPs to an origin server can be measured and based on these measures, the PoP providing the best response times is selected. ", ¶112]


Regarding claim 15, Kneckt teaches, wherein the selection is based on, or uses, an estimated geographical location of the client device or of the web server(proxy are selected based on latency or other considerations this means that the selected proxy best to use because of geographic location, ¶112)
["In one embodiment, the far end PoP can be selected by a user of the cloud based service that is the owner or administrator of the domain of the requested resource through a user interface of the cloud proxy service. In another embodiments, the far end PoP may be automatically selected based on its geographic location (e.g., closer to the origin server hosting the resource, etc.). In another embodiment, the selection of the far end PoP may be based on measures of response latency of various PoPs. For example, the response latency from each one of multiple PoPs to an origin server can be measured and based on these measures, the PoP providing the best response times is selected. ", ¶112]

Regarding claim 16, Holloway teaches further comprising estimating the geographical location of the client device or of the web server using geolocation or IP geolocation that is based on W3C Geolocation Application Programming Interface (API).
["For example, the IP address of the request can be referenced to a database to determine the country of origin the request is from. The country of origin of the visitor can then be referenced against a geolocation database in order to lookup languages predominately spoken in that country. This, combined with the preferred language characteristic, may be used by the proxy server 120 in order to deliver text of the block page written in one or more languages likely to be spoken by the visitor. ", ¶130]

Regarding claim 17, Kneckt teaches wherein a device is selected based on estimated as being associated to being in the same ar2ea as the client device or the web server proxy are selected based on latency or other considerations this means that the selected proxy best to use because of geographic location, ¶112)
["In one embodiment, the far end PoP can be selected by a user of the cloud based service that is the owner or administrator of the domain of the requested resource through a user interface of the cloud proxy service. In another embodiments, the far end PoP may be automatically selected based on its geographic location (e.g., closer to the origin server hosting the resource, etc.). In another embodiment, the selection of the far end PoP may be based on measures of response latency of various PoPs. For example, the response latency from each one of multiple PoPs to an origin server can be measured and based on these measures, the PoP providing the best response times is selected. ", ¶112]

Regarding claim 20, Holloway teaches further comprising storing, operating, or using, by the first device or by one or more of the devices in the group, a client operating system that consists of, comprises, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS.
["products may only show up for visitors with a certain set of characteristics (e.g., display an ad for solution 1 from provider A if the visitor is from the Korea, Japan, or China, is running the Windows operating system,", ¶135]



["While FIG. 1 illustrates a single proxy server 120, in some embodiments the service has multiple proxy servers that are geographically distributed. For example, in some embodiments, the service uses multiple point of presences (POPs). A POP is a collection of networking equipment (e.g., authoritative name servers and proxy servers) that are geographically distributed to decrease the distance between requesting client devices and content.",  ¶46]

Regarding claim 22, Holloway teaches, wherein the server device consists of, includes, is part of, or is integrated with, a proxy server, wherein the proxy server consists of, includes, is part of, or is integrated with, an HTIP proxy server, a web-proxy server, a caching proxy, an open-source caching proxy server, a cloud-based proxy server, an open proxy server, a forwarding proxy server, a reverse proxy server, a transparent proxy server, a non-transparent proxy server, an anonymous proxy server, a translation proxy server, a SOCKS proxy server, a CGI web proxy server, a suffix proxy server, an I2P anonymous proxy server, a DNS proxy server, or any combination thereof.
["In some embodiments, different aspects of the service are disabled during periods of heavy load on particular proxy servers and/or the service as a whole. For example, to disable the features, the zone file records for the domains may be changed such that DNS resolution requests for the domains owned by the domain owners 135A-L, which correspond with the origin servers 130A-L respectively, resolve back to the appropriate origin servers instead of the proxy server 120. This may occur on a proxy server by proxy server basis, globally across all proxy servers in the service, or any combination thereof. In one embodiment, the DNS zone file records are changed automatically without input from the customer domain owners (e.g., the service server 125 records the original zone file information when the customers initially changed their DNS zone file records). It should be understood that once the zone file records are changed, requests will be transmitted directly to the origin web servers and thus the caching service, the threat analysis/blocking service, analytical service, etc., that is provided by the service will not be available. ", ¶239]

Regarding claim 30, Holloway teaches further comprising storing, operating, or using, by the client device, the web browser, that consists of, comprises of, or is based on, Microsoft Internet Explorer, Google Chrome, OperaTm, or Mozilla Firefox@, or wherein the web browser 
["The client devices 110A-I are computing devices (e.g., laptops, workstations, smartphones, palm tops, mobile phones, tablets, gaming systems, set-top boxes, etc.) that are capable of accessing network resources (e.g., they include software such as web browsers that are capable of accessing network resources). ", ¶43]


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway/Kneckt/Nirantar  as applied to claim 1 above, and further in view of Johnson US 2018/0262388.
Regarding claim 18, Holloway/Kneckt/Nirantar do not explicitly teach wherein the client device is integrated in part or entirely in an appliance, or wherein at least one of, or each one of, the devices in the group, is integrated in part or entirely in an appliance. Johnson teaches a system for device deployment. Johnson teaches wherein the client device is integrated in part or entirely in an appliance, or wherein at least one of, or each one of, the devices in the group, is integrated in part or entirely in an appliance
["In this description, a device refers to a mobile device, electronic system, machine, and/or any type of apparatus, system, that may be mobile, fixed, wearable, portable, worn, carried, integrated, cloud-based, distributed and/or any combination of these and which may be formed, manufactured, operated, etc. in any fashion, or manner in any location(s). It should be understood, however, that one or more of the embodiments described herein and/or in one or more specifications incorporated by reference may be applied to any device(s) or similar object(s) e.g., consumer devices, phones, phone systems, cell phones, cellular phones, mobile phone, smart phone, internet phones, wireless phones, personal digital assistants (PDAs), remote communication devices, wireless devices, music players, video players, media players, multimedia players, video recorders, VCRs, DVRs, book readers, voice recorders, voice controlled systems, voice controllers, cameras, social interaction devices, radios, TVs, watches, personal communication devices, electronic wallets, electronic currency, smart cards, smart credit cards, electronic money, electronic coins, electronic tokens, smart jewelry, electronic passports, electronic identification systems, biometric sensors, biometric systems, biometric devices, smart pens, smart rings, personal computers, tablets, laptop computers, scanners, printers, computers, web servers, media servers, multimedia servers, file servers, datacenter servers, database servers, database appliances, cloud servers, cloud devices, cloud appliances, embedded systems, embedded devices, electronic glasses, electronic goggles, electronic screens, displays, wearable displays, projectors, picture frames, touch screens, computer appliances, kitchen appliances, home appliances, home theater systems, audio systems, home control appliances, home control systems, irrigation systems, sprinkler systems, garage door systems, garage door controls, remote controls, remote control systems, thermostats, heating systems, air conditioning systems, ventilation systems, climate control systems, climate monitoring systems, industrial control systems,", ¶38] 

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway/Kneckt with a client device that is an appliance as taught by Johnson. The reason for this modification would be to integrate proxy methods of Holloway/Kneckt/Nirantar to efficiently allow appliances to access web content.
Regarding claim 19, Holloway/Kneckt/Nirantar do not teach wherein the client device, consists of, comprises, is integrated with, or is part of, a wearable device that is wearable on a person, or wherein at least one of, or each one of, the devices in the group, consists of, comprises, is integrated with, or is part of, a wearable device that is wearable on a person. Johnson teaches a system for device deployment. Johnson teaches wherein the client device, consists of, comprises, is integrated with, or is part of, a wearable device that is wearable on a person, or wherein at least one of, or each one of, the devices in the group, consists of, comprises, is integrated with, or is part of, a wearable device that is wearable on a person. 
["In this description, a device refers to a mobile device, electronic system, machine, and/or any type of apparatus, system, that may be mobile, fixed, wearable, portable, worn, carried, integrated, cloud-based, distributed and/or any combination of these and which may be formed, manufactured, operated, etc. in any fashion, or manner in any location(s). It should be understood, however, that one or more of the embodiments described herein and/or in one or more specifications incorporated by reference may be applied to any device(s) or similar object(s) e.g., consumer devices, phones, phone systems, cell phones, cellular phones, mobile phone, smart phone, internet phones, wireless phones, personal digital assistants (PDAs), remote communication devices, wireless devices, music players, video players, media players, multimedia players, video recorders, VCRs, DVRs, book readers, voice recorders, voice controlled systems, voice controllers, cameras, social interaction devices, radios, TVs, watches, personal communication devices, electronic wallets, electronic currency, smart cards, smart credit cards, electronic money, electronic coins, electronic tokens, smart jewelry, electronic passports, electronic identification systems, biometric sensors, biometric systems, biometric devices, smart pens, smart rings, personal computers, tablets, laptop computers, scanners, printers, computers, web servers, media servers, multimedia servers, file servers, datacenter servers, database servers, database appliances, cloud servers, cloud devices, cloud appliances, embedded systems, embedded devices, electronic glasses, electronic goggles, electronic screens, displays, wearable displays, projectors, picture frames, touch screens, computer appliances, kitchen appliances, home appliances, home theater systems, audio systems, home control appliances, home control systems, irrigation systems, sprinkler systems, garage door systems, garage door controls, remote controls, remote control systems, thermostats, heating systems, air conditioning systems, ventilation systems, climate control systems, climate monitoring systems, industrial control systems,", ¶38] 

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway/Kneckt/Nirantar with a client device that is an wearable device as taught by Johnson. The reason for this modification would be to integrate proxy methods of Holloway/Kneckt to efficiently allow wearable devices to access web content. 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway/Kneckt/Nirantar as applied to claim 1 above, and further in view of Bott US 2019/0155665.
Regarding claim 23, Holloway/Kneckt/Nirantar does not teach wherein at least one of the steps is performed as part of a plug-in or an extension integrated with the web browser. Bott teaches a method using of using a distributed proxy to efficiently fetch data for applications on a mobile device. Bott teaches wherein at least one of the steps is performed as part of a plug-in or an extension integrated with the web browser.

["More specifically, there is a need for methods and systems for providing APIs and API extensions to third party applications for optimizing and minimizing application traffic.", ¶7]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway/Kneckt/Nirantar with a proxy system integrated as an api extension as taught by Bott. The reason for this modification would be implementation of a proxy system as an extension allows applications that do not natively work with a proxy to utilize a proxy for efficient data fetching. 

["The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, etc. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶134]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway/Kneckt with a proxy system integrated as an api extension as taught by Bott. The reason for this modification would be implementation of a proxy system as an extension allows applications that do not natively work with a proxy to utilize a proxy for efficient data fetching. 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway/Kneckt//Nirantar/Bott as applied to claim 23 above, and further in view of Bounine US 2013/0083800.
Regarding 25, Holloway/Kneckt/Nirantar/Bott do not teach wherein the integration is by hooking to the web browser, wherein the integration is in a filter driver form, or, wherein the web browser and the steps are communicating using an Inter-Process Communication (IPC). Bounine teaches a system for a distributed proxy system. Bounine teaches wherein the integration is by hooking to the web browser, wherein the integration is in a filter driver form, or, 
["FIG. 1 thus exemplifies one implementation of how the invention may be used to debug a program in the phone, such as using a standard remote debugger that uses the TCP protocol; because of the distributed bi-directional proxy solution, the application and service may communicate as if there was a physical network card coupling the network stacks. Inter-process communication mechanisms like RPC may be used for retrieving state information from the proxy components 102 and 104 in order to discover the connected devices (or PC) and enumerate the ports they provide for accessing different services. A standard SOCKS protocol may be used, e.g., versions 4 and 4a. Configurable direct destinations (mapped ports) may be provided on top of the SOCKS layer. Asynchronous socket operations and a system thread pool may be used in the service to handle all networking operations. A retransmission mechanism provides reliability over USB, as described below. ", ¶33]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway/Kneckt/Nirantar/Botts with the use of IPC mechanism for communication  between devices and proxies. The reason for this modification would be to allow interception by a proxy over a network.
Regarding claim 26, Bounine teaches wherein the identifying of the URL request uses hooking to the web browser, a filter driver form, or using an Inter-Process Communication (IPC).
[["For personal computer-to-mobile device TCP connections, with mapped ports for transparent connections, ports on the personal computer can be mapped to known phone destinations. For example, this allows connecting a user mode debugger in the personal computer to the debugger service on the phone through a personal computer local port. With non-transparent SOCKS connections, a port in the personal computer can be configured to allow SOCKS-aware applications in the personal computer to connect to arbitrary listening ports on the phone. For transparent SOCKS connections, besides configuring a SOCKS port on the personal computer, networking hooks are used in the network stack (note that there are known solutions for this). ", ¶42]

Regarding claim 27, Bounine teaches wherein the IPC is using a file sharing, a signal, a socket, a pipe, a message queue, a shared memory, a semaphore, or memory mapped file, or wherein the IPC is using a clipboard, a Component Object Model (COM), a data copy, a DDE protocol, or mailslots.
["In general, the proxy components 102 and 104 are responsible for handling network connections, configuring the transport tunnels 106 and 108 for each connection, and forwarding the data. In one embodiment, a distributed implementation of the SOCKS protocol is integrated within this layer. The SOCKS commands are processed by the remote end. SOCKS client logic is used in the local end when establishing connections for pre-configured mapped ports. ", ¶27]
["Asynchronous socket operations and a system thread pool may be used in the service to handle all networking operations. A retransmission mechanism provides reliability over USB, as described below. ", ¶33]


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway/Kneckt/Nirantar as applied to claim 1, and further in view of Bounine.
Regarding 28, Holloway/Kneckt/Nirantar does not teach wherein the communication over the Internet between the client device and one or more of the selected devices is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, and wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKS5, or wherein the SOCKS protocol or connection is according to, based on, or is compatible with, IETF RFC 1928, IETF RFC 1929, IETF RFC 1961, or IETF RFC 3089. Bounine teaches a system for a distributed proxy system. Bounine teaches wherein the communication over the Internet between the client device and one or more of the selected devices is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, and wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKS5, or wherein the SOCKS protocol or connection is according to, based on, or is compatible with, IETF RFC 1928, IETF RFC 1929, IETF RFC 1961, or IETF RFC 3089.
[“A standard SOCKS protocol may be used, e.g., versions 4 and 4a. Configurable direct destinations (mapped ports) may be provided on top of the SOCKS layer. Asynchronous socket operations and a system thread pool may be used in the service to handle all networking operations. A retransmission mechanism provides reliability over USB, as described below. ", ¶33]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway/Kneckt/Nirantar with the use of IPC mechanism for communication between 
Regarding 29, Holloway/Kneckt/Nirantar does not teach wherein the communication over the Internet between the client device and one or more of the selected devices is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection. Bounine teaches a system for a distributed proxy system. Bounine teaches wherein the communication over the Internet between the client device and one or more of the selected devices is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection. 
["Asynchronous socket operations and a system thread pool may be used in the service to handle all networking operations. A retransmission mechanism provides reliability over USB, as described below. ", ¶33]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Holloway/Kneckt/Nirantar with the use of IPC mechanism for communication between devices and proxies. The reason for this modification would be to allow interception by a proxy over a network.


Applicant Remarks

Applicant’s remarks reminding the examiner of acceptance by the office of the approval of the application under the Patent Prosecution Highway has is acknowledged. The examiner  has considered the finding of the International Search but  reminds the applicant that entry into the PPH program does not absolve the examiner from a thorough search of the claims for prior art. 
Applicant argues that the examiner has not provided an explanation as to why the prior art references Bounine, Bott, Johnson references are analogous art. With respect to Johnson, 
The applicant further alleges that no rationale has been provided for combining the references. The examiner contends that the rationale for such a combination be that of the selection of a proxy that is geographically in closer proximity as a rationale for such a combinations is clearly presented in the rejection. The examiner contends that Kneckt teaches selection based on geographic proximity thus Kneckt directly provides a rationale, with motivation for such a combination being that to improve speed/reliability of fetching content over a computer network. Furthermore selection of devices based on proximity such that communication response time is faster as a rationale is well known in the art to one of ordinary skill. Therefore the examiner contends that the rejection sets forth a clear rationale for the combination of Holloway and Kneckt.
With respect to the applicants arguments that the examiner has not address all issues as alleged by the applicant. The examiner contends that all rationale for the art as combined are clearly evident as presented in the rejection above.  The applicant alleges non-analogousness of the references as cited in the rejection but provides no reason why such references are non-analogous beyond mere allegations. The examiner contends the rejection provides proper prima facie case of obviousness regarding what such claims not  allowable over prior art. Responsively the rejection is maintained as presented and made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TOM Y CHANG/
Primary Examiner, Art Unit 2456